UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT

                                      _________________

                                          No. 01-30258

                                      (Summary Calendar)
                                      _________________


               KIRK SPENCER,


                                             Plaintiff - Appellant,

               versus


               BURL CAIN; FRAN FOSTER; MARY COCKERHAM;
               RICHARD L. STALDER,


                                             Defendants - Appellees.



                          Appeal from the United States District Court
                             For the Middle District of Louisiana
                                          00-CV-65

                                         August 24 ,2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Kirk Spencer (“Spencer”), a Louisiana state prisoner, appeals the summary judgment dismissal




       *
         Pursuant to Fifth Circuit Rule 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Fifth
Circuit Rule 47.5.4.
of his 42 U.S.C. § 1983 claim against Warden N. Burl Cain, Fran Foster, Mary Cockerham, and

Richard Stalder (collectively, the “Appellees”). We affirm.

       Spencer, while in prison, changed his name to Abdullah Muhammad. He wanted the prison

to issue a new identification card and to change the master prison record to reflect his new Muslim

name. The prison refused to comply with Spencer’s requests, but it noted in the prison records that

Spencer’s alias was Abdullah Muhammad.

       Spencer filed his first § 1983 suit against the Appellees in the Middle District of Louisiana,

alleging, among other things, that the state had violated his right to equal protection of the laws. On

summary judgment, the district court dismissed the suit, ruling that the state could decline to

recognize a name change because prisons have a legitimate interest in prison security and efficiency.

We affirmed the dismissal.

       He filed a second § 1983 suit, again claiming that the prison’s refusal to recognize his Muslim

name violated his right to equal protection of the laws. In his complaint, he stated that another

prisoner, Percy Bartley (“Bartley”), had received a new identification card and had the master prison

record changed to reflect his new Muslim name. The district court dismissed the suit on summary

judgment, ruling, inter alia, that it was barred by res judicata. Spencer now appeals from the

dismissal. We review a granting of summary judgement de novo. See Walker v. Thompson, 214 F.3d
615, 625 (5th Cir. 2000).

       We hold that the district court correctly dismissed the Spencer’s claim as barred by res

judicata. A prior federal court judgment has a preclusive effect on a new action if: (1) the parties to

both actions are identical; (2) a court of competent jurisdiction issued the decision in the first case;

(3) the first action concluded with a final judgment on the merits; and (4) the same claim or cause of


                                                  -2-
action is involved in both suits. See Ellis v. Amex Life Ins. Co., 211 F.3d 935, 937 (5th Cir. 2000).

        All the requirement s of res judicata have been met in this case. First, the parties in both §

1983 suits are identical. Second, it is not disputed that the federal court in the Middle District of

Louisiana had jurisdiction. Third, the first act ion was dismissed on summary judgment, and thus

concluded with a final judgment on the merits. Finally, both § 1983 cases involve identical equal

protection claims.

        Spencer seems to argue that res judicata does not apply because an intervening event has

created significant factual differences between his first and second § 1983 actions. See Wilson v.

Lynaugh, 878 F.2d 846, 851 (5th Cir. 1989) (noting that new facts can constitute a new cause of

action if the new facts are significant and create new legal conditions). Specifically, Spencer points

out that Bartley had his name change recognized. This argument lacks merit. Bartley and Spencer

are not similarly situated for purposes of the equal protection clause, because Bartley, unlike Spencer,

received a state court decision compelling the state to recognize his name change. See Dudley v.

Angel, 209 F.3d 460, 463 (5th Cir. 2000) (stating that the equal protection clause requires similarly

situated persons to be treated alike).

        AFFIRMED.




                                                  -3-